


110 HRES 1061 EH: Commemorating the 40th anniversary of the

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1061
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Commemorating the 40th anniversary of the
		  assassination of Dr. Martin Luther King, Jr., and encouraging people of the
		  United States to pause and remember the life and legacy of Dr. Martin Luther
		  King, Jr., and for other purposes.
	
	
		Whereas 40 years ago on April 4, 1968, Dr. Martin Luther
			 King, Jr., the moral leader of America, was taken from us all too soon by an
			 assassin’s bullet, while standing on the balcony of his motel room in Memphis,
			 Tennessee, where he was to lead sanitation workers in protest against low wages
			 and intolerable working conditions;
		Whereas Dr. Martin Luther King, Jr., while just one man,
			 changed America forever in a few short years through his preaching of
			 nonviolence and passive resistance;
		Whereas Dr. King was the preeminent civil rights advocate
			 of his time, leading the civil rights movement in the United States during the
			 1950s and 1960s and earning world-wide recognition as an eloquent and
			 articulate spokesperson for equality;
		Whereas Dr. King dedicated his life to securing the
			 fundamental principles of the United States of liberty and justice for all
			 United States citizens;
		Whereas Dr. King was a champion of nonviolence who
			 fervently advocated nonviolent resistance as the strategy to end segregation
			 and racial discrimination in America, and in 1964, at age 35, he became the
			 youngest man to be awarded the Nobel Peace Prize in recognition for his
			 efforts;
		Whereas through his work and reliance on nonviolent
			 protest, Dr. King was instrumental in the passage of the Civil Rights Act of
			 1964 and the Voting Rights Act of 1965;
		Whereas Dr. Martin Luther King, Jr., broke down walls of
			 racial segregation and racial discrimination in places of public
			 accommodation;
		Whereas Dr. Martin Luther King, Jr., opened doors to the
			 participation of all Americans in the political process;
		Whereas the work of Dr. King created a basis of
			 understanding and respect and helped communities, and the United States as a
			 whole, to act cooperatively and courageously to restore tolerance, justice, and
			 equality between people;
		Whereas in the face of hatred and violence, Dr. King
			 preached a doctrine of nonviolence and civil disobedience to combat
			 segregation, discrimination, and racial injustice, and believed that people
			 have the moral capacity to care for other people;
		Whereas Dr. King awakened the conscience and consciousness
			 of the United States and used his message of hope to bring people together to
			 build the Beloved Community, a community of justice, at peace
			 with itself;
		Whereas Dr. Martin Luther King, Jr., through his
			 persistence, raw courage, and faith brought about a nonviolent revolution in
			 America without firing a single bullet; and
		Whereas our country and our society are better because of
			 what he did and what he said: Now, therefore, be it
		
	
		That the House of Representatives
			 encourages all Americans to—
			(1)pause and remember
			 the life and legacy of Dr. Martin Luther King, Jr., on this, the 40th
			 anniversary of his death;
			(2)commemorate the
			 legacy of Dr. King, so that, as Dr. King hoped, one day this Nation will
			 rise up and live out the true meaning of its creed: We hold these truths to be
			 self-evident; that all men are created equal; and
			(3)remember the
			 message of Dr. King and rededicate themselves to Dr. King’s goal of a free and
			 just United States.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
